                       1   MARK FOWLER (Bar No. 124235)
                           mark.fowler@dlapiper.com
                       2   CLAYTON THOMPSON (Bar No. 291331)
                       3   clayton.thompson@dlapiper.com
                           YAKOV M. ZOLOTOREV (Bar No. 224260)
                       4   jake.zolotorev@dlapiper.com
                           SUMMER TORREZ (Bar No. 264858)
                       5   summer.torrez@dlapiper.com
                           JONATHAN HICKS (Bar No. 274634)
                       6   jonathan.hicks@dlapiper.com
                       7   DLA PIPER LLP (US)
                           2000 University Avenue
                       8   East Palo Alto, CA 94303-2214
                           Tel: 650.833.2000
                       9   Fax: 650.833.2001
                      10   ERIN P. GIBSON (Bar No. 229305)
                      11   erin.gibson@dlapiper.com
                           JACOB D. ANDERSON (Bar No. 265768)
                      12   jacob.anderson@dlapiper.com
                           PETER MAGGIORE (Bar No. 292534)
                      13   peter.maggiore@dlapiper.com
                           DLA PIPER LLP (US)
                      14   401 B Street, Suite 1700
                      15   San Diego, CA 92101-4297
                           Tel: 619.699.2700
                      16   Fax: 619.699.2701

                      17   Attorneys for Defendant
                           APPLE INC.
                      18

                      19                               UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                      20
                            DSS TECHNOLOGY MANAGEMENT,                       CASE NO. 14-cv-05330 HSG
                      21    INC.,
                                                                             JOINT STIPULATION AND ORDER
                      22                       Plaintiff,                    REGARDING MOTIONS TO STRIKE
                      23                                                     BRIEFING SCHEDULE AND HEARING
                            v.
                                                                             DATE
                      24    APPLE INC.,
                      25                       Defendant.
                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO         WEST\288147341.1                                -1-
                                                            JOINT STIPULATION AND ORDER REGARDING MOTION TO STRIKE HEARING
                                                                                                   CASE NO. 14-CV-05330 (HSG)
                       1          Pursuant to Civil Local Rules 6-1(b), 6-2, 7-1(a)(5) and 7-12, Plaintiff DSS Technology

                       2   Management, Inc. (“DSS”) and Defendant Apple Inc. (“Apple”), through their respective counsel

                       3   of record, hereby stipulate as follows regarding the parties’ respective motions to strike

                       4   (Dkts. 263, 270):

                       5          WHEREAS, on January 16, 2019, the Court entered a Scheduling Order, setting the

                       6   Dispositive Motion Hearing Deadline for October 31, 2019 at 2:00 p.m. (Dkt. 183);

                       7          WHEREAS, on August 1, 2019, the Court entered an order resetting the Dispositive

                       8   Motion Hearing Deadline from October 31, 2019 at 2:00 p.m. to December 19, 2019 at 2:00 p.m.;

                       9          WHEREAS, on August 9, 2019, the parties submitted a stipulation (Dkt. 238) to extend

                      10   the briefing schedule for the Dispositive and Daubert Motions, as follows:

                      11
                                                           EVENT                             DEADLINE
                      12                   Deadline for Dispositive Motions and        October 17, 2019
                                           Daubert Motions
                      13
                                           Opposition to Dispositive Motions and       November 14, 2019
                      14                   Daubert Motions
                      15                   Replies in Support of Dispositive           December 5, 2019
                                           Motions and Daubert Motions
                      16

                      17          WHEREAS, on August 9, 2019, the Court granted the parties’ stipulation (Dkt. 239);

                      18          WHEREAS, on October 17, 2019, the parties filed Dispositive Motions and Daubert

                      19   Motions (Dkts. 258, 264, 265, 268);

                      20          WHEREAS, on October 17, 2019, each of the parties also filed a Motion to Strike certain

                      21   expert testimony (Dkts. 263, 270) (“Motions to Strike”);

                      22          WHEREAS, the Parties have agreed to the same briefing schedule for the Motions to

                      23   Strike as the Dispositive and Daubert Motions, which is as follows:

                      24                                   EVENT                             DEADLINE
                      25                   Opposition to Motions to Strike             November 14, 2019
                      26                   Replies in Support of Motions to Strike     December 5, 2019

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                            WEST\288147341.1                                 -2-
                                                           JOINT STIPULATION AND ORDER REGARDING MOTION TO STRIKE HEARING
                                                                                                  CASE NO. 14-CV-05330 (HSG)
                       1           WHEREAS, on November 14, 2019, DSS intends to file a Motion to Strike portions of

                       2   Dr. Fuja’s expert report regarding the claimed “server microcomputer” limitation as it relates to

                       3   the priority date of the Patent-in-Suit (“DSS’ Upcoming Motion to Strike”);

                       4           WHEREAS, the Parties have agreed to the following briefing schedule for DSS’

                       5   Upcoming Motion to Strike:

                       6
                                                           EVENT                             DEADLINE
                       7                   Opposition to DSS’ Motion to Strike         December 5, 2019
                       8                   Reply in Support of DSS’ Motion to          December 12, 2019
                                           Strike
                       9

                      10           WHEREAS, the Parties agree that in the interest of efficiency, all Motions to Strike

                      11   (Dkts. 263, 270, and DSS’ Upcoming Motion to Strike), should be heard at the December 19,

                      12   2019, hearing on the Dispositive and Daubert Motions;

                      13           WHEREAS, the briefing schedule and the December 19, 2019 hearing date for the

                      14   Motions to Strike will not alter the date of any event or any deadline already set by this Court in

                      15   this case.

                      16           IT IS SO STIPULATED.

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                            WEST\288147341.1                                 -3-
                                                           JOINT STIPULATION AND ORDER REGARDING MOTION TO STRIKE HEARING
                                                                                                  CASE NO. 14-CV-05330 (HSG)
                       1          Pursuant to Civil L.R. 5-1(i)(3), concurrence to the filing of this document was obtained

                       2   from Niky Bagley, counsel for DSS Technology Management, Inc., on October 25, 2019.
                       3

                       4
                            Dated: October 25, 2019                     DLA PIPER LLP (US)
                       5

                       6                                                By /s/ Summer Torrez
                                                                           MARK D. FOWLER
                       7                                                   CLAYTON THOMPSON
                                                                           YAKOV M. ZOLOTOREV
                       8                                                   ERIN P. GIBSON
                                                                           SUMMER TORREZ
                       9                                                   JACOB D. ANDERSON
                                                                           JONATHAN HICKS
                      10                                                   PETER MAGGIORE

                      11                                                    Attorneys for Defendant
                                                                            APPLE INC.
                      12

                      13
                                                                        BUETHER JOE & CARPENTER, LLC
                      14

                      15                                                By /s/ Niky Bagley
                                                                           CHRISTOPHER M. JOE
                      16                                                   ERIC W. BUETHER
                                                                           BRIAN A. CARPENTER
                      17                                                   NIKY BAGLEY
                                                                           KENNETH KULA
                      18
                                                                            Attorneys for Plaintiff
                      19                                                    DSS Technology Management, Inc.

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                            WEST\288147341.1                               -4-
                                                          JOINT STIPULATION AND ORDER REGARDING MOTION TO STRIKE HEARING
                                                                                                 CASE NO. 14-CV-05330 (HSG)
                       1   PURSUANT TO STIPULATION, IT IS SO ORDERED
                       2
                           Dated:      10/31/2019
                       3

                       4
                                                                 By
                       5                                              HAYWOOD S. GILLIAM, JR.
                                                                      United States District Judge
                       6

                       7

                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
   EAST PAL O AL TO
                           WEST\288147341.1                         -5-
                                                    JOINT STIPULATION AND ORDER REGARDING MOTION TO STRIKE HEARING
                                                                                           CASE NO. 14-CV-05330 (HSG)
